DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10873983. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. scanning, by the IoT device, while the IoT device is connected to the second IoT network, and after the scan interval, for the availability of the first IoT network; and initiating, by the IoT device and based on determining that the first IoT network is available, a network connection with the first IoT network).
Claim 1 of Instant Application
Claim 1 of 10873983
A method, comprising: 
A method, comprising: 
receiving, by an Internet of Things (IoT) device, a network configuration profile, wherein the network configuration profile includes one or more parameters relating to a mode priority indicating a priority for a first IoT network over a second IoT network; 
receiving, by an Internet of Things (IoT) device and from an IoT control device, a network configuration profile, wherein the network configuration profile includes one or more parameters relating to a mode priority and a scan interval of the IoT device, and wherein the mode priority indicates a priority for a first IoT network over a second IoT network; 

scanning, by the IoT device, for an availability of the first IoT network;
scanning, by the IoT device and based on determining that the first IoT network is unavailable, for an availability of the second IoT network; and 
scanning, by the IoT device and based on determining that the first IoT network is unavailable, for an availability of the second IoT network; 
initiating, by the IoT device and based on determining that the second IoT network is available, a network connection with the second IoT network.
initiating, by the IoT device and based on determining that the second IoT network is available, a network connection with the second IoT network; 

scanning, by the IoT device, while the IoT device is connected to the second IoT network, and after the scan interval, for the availability of the first IoT network; and initiating, by the IoT device and based on determining that the first IoT network is available, a network connection with the first IoT network.


Allowable Subject Matter
Claims 1-20 would be allowable if the terminal disclaimer (for 10873983) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2018/0191577 to Herczog (hereinafter “Herczog”)) does not disclose, with respect to claim 1, receiving, by an Internet of Things (IoT) device, a network configuration profile, wherein the network configuration profile includes one or more parameters relating to a mode priority indicating a priority for a first IoT network over a second IoT network; scanning, by the IoT device and based on determining that the first IoT network is unavailable, for an availability of the second IoT network; and initiating, by the IoT device and based on determining that the second IoT network is available, a network connection with the second IoT network as claimed.  Rather, Herczog teaches monitoring a first loT network 102 and a second loT network 104 (Figure 1). The same reasoning applies to claims 8 and 15 mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414